DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received on 11/04/2021.

In the response to the Non-Final Office Action 6/9/2021, the applicant states that claims 1, 8-12, and 16-18 have been amended. Claims 1-20 are pending in the application. Claims 1 and 18 are independent.

Claims 1, 8-12, and 16-18 have been amended. In summary, claims 1-20 are pending in current application.

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Regarding to claim 1, the applicant argues that DeKeuster does not disclose or suggest “control circuitry configured to determine a visual effect to apply to a simulated rendering based on a shade setting, a sensitivity setting, or a delay setting”, as set forth in claim 1. The 
In Non-Final Office Action 6/9/2021, DeKeuster is not used to reject “control circuitry configured to determine a visual effect to apply to a simulated rendering based on”.
Hsu discloses determine “control circuitry configured to determine a visual effect to apply to a simulated rendering based on a shade setting, a sensitivity setting, or a delay setting”. For example, in paragraph [0029], Hsu teaches superimposing a substantially opaque arc object to dim or reduce brightness of selected physical object such as the arc; In paragraph [0035], Hsu teaches a filter configured to mitigate radiation at an arc radiation wavelength; Hsu further teaches the optical sensor includes a time-of-flight sensor to collect third signals at the second wavelength to generate the image; Hsu further more teaches the filter includes a bandpass filter to mitigate light at wavelengths other than the second wavelength based on shade setting and sensitivity setting. In Fig.2A and paragraph [0051], Hsu teaches the augmented reality controller 210. In Fig. 2B and [0075], Hsu teaches augmented reality controller. In Fig. 2C and paragraph [0079], Hsu teaches augmented reality controller. In paragraph [0079], Hsu teaches performing the generation and rendering of virtual objects; Hsu further teaches determining and returning the virtual object information to the augmented reality controller 210 for final rendering and display. In paragraphs [0078-0080] and [0092], Hsu teaches a mix of real welding scene and a 3D virtual objects or holograms superimposed onto the real scene. In Fig. 4B and paragraph [0093], Hsu teaches a simulated arc; Hsu further teaches configuring the welding equipment; Hsu further more teaches determining and rendering the virtual arc and the weld based on the selected welding parameters. In paragraph 
Meess discloses “determining a visual effect based on one or more settings”. In Fig. 3, Fig. 4, and paragraph [0043], Meess teaches generating an image representative of information from the monitoring system based upon the monitored welding parameter, such as current and voltage upon the visual display 2. In paragraph [0115], Meess teaches using level of arc voltage or arc current to predict the brightness of the scene; Meess further teaches adjusting exposure and select corresponding image processing algorithms. In paragraph [0169], Meess teaches predicting expected brightness of the arc based on the equipment configuration, i.e. settings.
DeKeuster discloses “the one or more settings comprising one or more of a shade setting, a sensitivity setting, a helmet model setting, or a delay setting”.  For example, in paragraph [0005], DeKeuster teaches adjustable delay controls to lengthen or shorten the amount of time it takes for the helmet to return to a particular shade level following the completion of a weld; DeKeuster further teaches a relatively short delay setting of about 0.5 seconds. In paragraph [0022], DeKeuster teaches protecting a user from sparks and harmful ultraviolet and infrared light during welding. In paragraph [0030], DeKeuster teaches the setting level 408 of a shade parameter, a sensitivity parameter and a delay parameter are displayed as a numerical indicator.

Regarding to claim 1, the applicant argues that there is no motivation and obviousness to combine Hsu (‘261) with DeKeuster. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
In response to applicant's argument that there is no motivation and obviousness to combine Hsu (‘261) with DeKeuster, the examiner recognizes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for combining Hsu and DeKeuster would have been to protect a user from viewing a larger, hotter weld until it has cooled; to protect a user from sparks and harmful ultraviolet and infrared light during welding; to display the setting level 408 of a shade parameter, a sensitivity parameter and a delay parameter as taught by DeKeuster in paragraphs [0005], [0022], and [0030].

Regarding to claim 17, the applicant argues that Hsu ‘261, Meess, Hsu “806, and/or DeKeuster do not disclose or suggest “a user interface configured to receive a selection of a type of a welding helmet to emulate, and control circuitry configured to select a spectral transmissivity curve, from a plurality of stored spectral transmissivity curves, based on the type of the welding helmet selected to emulate”, as set forth in claim 17. The arguments have been fully considered and are persuasive. Therefore, 35 U.S.C 103 rejection have been withdrawn.

Regarding to claim 18, the applicant argues that Hsu ‘261, Meess, Hsu “806, and/or DeKeuster does not teach or suggest “determining ... a visual effect based on ... a simulation difficulty”. The arguments have been fully considered, but they are not persuasive. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Hsu ‘261 discloses “determining ... a visual effect based on ... a simulation difficulty”. For example, in paragraph [0048], Hsu teaches determining torch angles, speed, and aim; Hsu further teaches determining welding equipment settings, i.e. voltage, amperage, wire speed of the virtual torch as it performs the virtual weld; Hsu further more teaches the setting of wire speed of the virtual torch as it performs the virtual weld is a simulation difficulty setting. In Fig. 7 and paragraph [0109], Hsu teaches improving the realism of a welding situation when practicing on a coupon; Hsu further teaches simulations are valuable by reducing the risk of mistakes in weld situations that could be very expensive or impossible to correct and/or redo; Hsu further more teaches a hologram of 3D drawing/model of the actual weldment or finished .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification describes “spectral transmissivity curve” in paragraphs [0026], [0027], and [0057]. However, the specification does not describes “select a spectral transmissivity curve, from a plurality of stored spectral transmissivity curves, based on the type of the welding helmet selected to emulate”. Therefore, the claim limitation, “select a spectral transmissivity curve, from a plurality of stored spectral transmissivity curves, based on the type of the welding helmet selected to emulate” is a new matter.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification describes “a user interface” in paragraphs [0034], [0040-0041, [0044], and [0046]. However, the specification does not describe “a user interface configured to receive a selection of a type of a welding helmet”. Therefore, the claim limitation “a user interface configured to receive a selection of a type of a welding helmet” is a new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20160260261 A1) in view of Meess (US 20180130376 A1), and further in view of DeKeuster (US 20160022496 A1).

a display screen (Fig.2A; [0051]: the near-eye display 222; Fig. 2B; [0075]: the near-eye display 222) configured to display a simulated rendering ([0075]: update and display the images presented on the near-eye display 222; the near-eye display 222 displays the updated images to create the effect of augmented reality); and 
control circuitry (Fig.2A; [0051]: the augmented reality controller 210; Fig. 2B; [0075]: augmented reality controller; Fig. 2C; [0079]: augmented reality controller) configured to: 
determine a visual effect to apply to the simulated rendering based on one or more settings and a simulated arc state ([0029]: superimpose a substantially opaque arc object to dim or reduce brightness of selected physical object such as the arc; [0079]: perform the generation and rendering of virtual objects; determine and return the virtual object information to the augmented reality controller 210 for final rendering and display; [0078-0080]; Fig. 4B; [0092]: a mix of real welding scene and a 3D virtual objects or holograms superimposed onto the real scene; Fig. 4B; [0093]: a simulated arc; configure the welding equipment; determine and render the virtual arc and the weld based on the selected welding parameters; [0094]: create a visual illusion or simulation of live arc welding; Fig. 11; [0132]: display simulated 
apply the visual effect to at least a portion of the simulated rendering ([0093]: the head mounted system 20 displays to the operator a simulated arc, a simulated weld pool, and a simulated weld overlaid onto the real work piece in front of the operator; [0094]: blend the virtual objects into the real scene to create a visual illusion or simulation of live arc welding).
Hsu implicitly discloses determining a visual effect based on one or more settings.
However, Hsu fails to explicitly disclose: 
determining a visual effect based on one or more settings, the one or more settings comprising one or more of a shade setting, a sensitivity setting, a helmet model setting, or a delay setting,
In same filed of endeavor, Meess teaches determining a visual effect based on one or more settings (Fig. 3; Fig. 4; [0043]: generating an image representative of information from the monitoring system based upon the monitored welding parameter, such as current and voltage upon the visual display 2; [0115]: use level of arc voltage or arc current to predict the brightness of the scene; adjust exposure and select corresponding image processing algorithms; [0169]: predict expected brightness of the arc based on the equipment configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu to include determining a visual effect based on one or more settings as taught by Meess. The motivation for doing so would have been to perform simulated welding; to display the welding environment; to practice setting up the welding power supply as taught by Meess in paragraphs [0064], [0065], and [0101].
the one or more settings comprising one or more of a shade setting, a sensitivity setting, a helmet model setting, or a delay setting.
In same filed of endeavor, DeKeuster teaches the one or more settings comprising one or more of a shade setting, a sensitivity setting, a helmet model setting, or a delay setting ([0005]: adjustable delay controls to lengthen or shorten the amount of time it takes for the helmet to return to a particular shade level following the completion of a weld; a relatively short delay setting of about 0.5 seconds; [0022]: protects a user from sparks and harmful ultraviolet and infrared light during welding; [0030]: the setting level 408 of a shade parameter, a sensitivity parameter and a delay parameter are displayed as a numerical indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu and in view of Meess to include the one or more settings comprising one or more of a shade setting, a sensitivity setting, a helmet model setting, or a delay setting as taught by DeKeuster. The motivation for doing so would have been to protect a user from viewing a larger, hotter weld until it has cooled; to protect a user from sparks and harmful ultraviolet and infrared light during welding; to display the setting level 408 of a shade parameter, a sensitivity parameter and a delay parameter as taught by DeKeuster in paragraphs [0005], [0022], and [0030].
 
Regarding to claim 2 (Original), Hsu and in view of Meess and DeKeuster discloses the system of claim 1, wherein the visual effect comprises a filter (Hsu; [0035]: a filter configured to mitigate radiation at an arc radiation wavelength; a bandpass filter to mitigate light at wavelengths other than the second wavelength; [0061]: a filter that mitigates light at the arc 

Regarding to claim 3 (Original), Hsu and in view of Meess and DeKeuster discloses the system of claim 2, wherein the filter reduces a brightness of at least a portion of the simulated rendering (Hsu; [0029]: superimpose a substantially opaque arc object to dim; reduce brightness of selected physical object such as the arc; [0036]: the simulated object includes an electrical arc; the display displays the rendered simulated object to reduce an intensity of light from the actual electrical arc). 

Regarding to claim 5 (Original), Hsu and in view of Meess and DeKeuster discloses the system of claim 1, wherein the portion comprises at least one of a background, a foreground, an entirety, a weld area, a welding arc, or a weld pool of the simulated rendering (Hsu; Fig. 4A; [0086]: holographic objects rendered with their positions; [0087-0088]; Fig. 4B; [0092]: a virtual outline or wire-frame model of torch 450, work piece 462; a mix of real welding scene and a 3D virtual objects or holograms superimposed onto the real scene; Fig. 11; [0132]: display simulated objects 1102, 1104, 1106, 1108, 1110 overlaid on a real scene 1112 within a field of view 1114 corresponding to the interface 1100; [0133]: a simulated arc). 



Regarding to claim 7 (Original), Hsu and in view of Meess and DeKeuster discloses the system of claim 1, wherein the one or more settings simulate settings of an auto-darkening welding helmet (Hsu; Fig. 2A; [0051]: an optional auto-darkening lens 226; [0058]: the augmented reality controller 210 determines one or more simulated objects to be presented in a field of view through the auto-darkening lens 226; Fig. 4B; [0093]: the operator configures the welding equipment, i.e. the power source for the welding current; selected welding parameters).
Hsu and in view of Meess and DeKeuster further discloses wherein the one or more settings simulate settings of an auto-darkening welding helmet (Meess; Fig. 3; Fig. 4; [0043]: generating an image representative of information from the monitoring system based upon the monitored welding parameter, such as current and voltage upon the visual display 2; [0054]: auto-darkening feature; Fig. 11; [0066]: an auto-darkening lens of helmet 12 of FIG. 11; [0115]: use level of arc voltage or arc current to predict the brightness of the scene; adjust exposure and select corresponding image processing algorithms; [0169]: predict expected brightness of the arc based on the equipment configuration)


Hsu and in view of Meess and DeKeuster further discloses to determine the visual effect based on one or more weld settings (Meess; Fig. 3; Fig. 4; [0043]: generating an image representative of information from the monitoring system based upon the monitored welding parameter, such as current and voltage upon the visual display 2; [0115]: use level of arc voltage or arc current to predict the brightness of the scene; adjust exposure and select corresponding image processing algorithms; [0169]: predict expected brightness of the arc based on the equipment configuration).

Regarding to claim 14 (Original), Hsu and in view of Meess and DeKeuster discloses the system of claim 13, wherein the one or more weld settings comprise one or more of a voltage, a current, a gas type, a wire feed speed, a work piece material type, or a filler type (Hsu; [0048]: welding equipment settings, i.e. voltage, amperage, and wire speed, of the virtual torch as it performs the virtual weld). 


Regarding to claim 15 (Original), Hsu and in view of Meess and DeKeuster discloses the system of claim 1, wherein the control circuitry is further configured to determine the visual effect based on a simulation difficulty setting (Hsu; [0048]: determine torch angles, speed, and aim; determine welding equipment settings, i.e. voltage, amperage, wire speed of the virtual torch as it performs the virtual weld). 

Regarding to claim 16 (Currently Amended), Hsu and in view of Meess and DeKeuster discloses the system of claim 1, further comprising a simulated welding helmet having the display screen, control circuitry (Hsu; Fig. 1; [0048]: head mounted system; Fig.2A; [0051]: the near-eye display 222; Fig. 2B; [0075]: the near-eye display 222; Fig.2A; [0051]: the augmented reality controller 210; circuitry; GPU; Fig. 2B; [0075]: augmented reality controller; Fig. 2C; [0079]: augmented reality controller), a camera configured to capture images of a surrounding environment (Hsu; Fig. 2A; [0051]: cameras; outward facing 3D depth camera; [0058]: receives one or more images from one or more optical sensor(s) such as the camera), the control circuitry being further configured to (Hsu; Fig.2A; [0051]: the augmented reality controller 210; Fig. 2C; [0079]: augmented reality controller 236): 
receive the images from the camera (Hsu; [0058]: receives one or more images from one or more optical sensors such as the camera); 
detect one or more weld settings of the welding training system (Hsu; [0058]: the augmented reality controller 210 receives one or more images from one or more optical sensors such as the cameras 216; the augmented reality controller 210 determines one or more simulated objects to be presented in a field of view through the auto-darkening lens 226; [0065]: the augmented reality controller 210 determines a status of a weld being performed; Fig. 4B; [0093]: the operator can configure the welding equipment, i.e., the power source for the welding current, while the welding equipment operates in a simulation mode; the welding parameters from the equipment are received and detected at the augmented reality controller 210 to provide information about how to render the virtual arc and the weld based on the selected welding parameters; ); and 
generate the simulated rendering based on the images and the one or more weld settings (Hsu; [0058]: augmented reality controller 210 determines a position of the simulated object in the field of view and determines a perspective of the simulated object in the field of view; [0068]: the virtual objects are blended in the proper locations and orientation of real scene based on the 3D measurement from depth cameras; [0079]: perform the generation and rendering of virtual objects; determine and return the virtual object information to the augmented reality controller 210 for final rendering and display; [0078-0080]; Fig. 4B; [0092]: a mix of real welding scene and a 3D virtual objects or holograms superimposed onto the real scene; Fig. 4B; [0093]: a simulated arc; configure the welding equipment; determine and render the virtual arc and the weld based on the selected welding parameters; [0094]: create a visual illusion or simulation of live arc welding; Fig. 11; [0132]: display simulated objects 1102, 1104, 
Hsu and in view of Meess and DeKeuster further discloses detecting one or more weld settings of the welding training system (Meess; [0096]: view, setup and change the settings on the welding equipment such as the power supply 450, wire feeder, hot-wire power supply)

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20160260261 A1) and in view of Meess (US 20180130376 A1).
Regarding to claim 18 (Currently Amended), Hsu discloses a method ([0024]: provide better training, service, instructions and even welding remotely; [0029]: a welding scene; track student operator gaze for training purposes; simulate welding; [0030]: head mounted devices; weld instructions; Fig.1; [0048-0049]: head mounted system; control the playback of the recorded welding operation; Fig.2A; [0070]: the augmented reality/holographic wearable device), comprising:
 determining, via control circuitry, a visual effect based on one or more settings, a simulation difficulty, and a simulated arc state ([0029]: superimpose a substantially opaque arc object to dim or reduce brightness of selected physical object such as the arc; [0079]: perform the generation and rendering of virtual objects; determine and return the virtual object information to the augmented reality controller 210 for final rendering and display; [0078-0080]; Fig. 4B; [0092]: a mix of real welding scene and a 3D virtual objects or holograms superimposed onto the real scene; Fig. 4B; [0093]: a simulated arc; configure the welding equipment; determine and render the virtual arc and the weld based on the selected welding parameters; [0094]: create a visual illusion or simulation of live arc welding; Fig. 11; [0132]: display simulated objects 1102, 1104, 1106, 1108, 1110 overlaid on a real scene 1112 within a field of view 1114 corresponding to the interface 1100; [0133]: a simulated arc; Hsu; [0048]: determine torch angles, speed, and aim; determine welding equipment settings, i.e. voltage, amperage, wire speed of the virtual torch as it performs the virtual weld; In Fig. 7 and paragraph [0109], Hsu teaches improving the realism of a welding situation when practicing on a coupon; Hsu further teaches simulations are valuable by reducing the risk of mistakes in weld situations that could be very expensive or impossible to correct and/or redo; Hsu further more teaches a hologram of 3D drawing/model of the actual weldment or finished assembly 704 is superimposed on the test coupon 702 and the operational gun torch 700 in a mixed reality); 

displaying the simulated rendering on a display screen (Fig.2A; [0051]: the near-eye display 222; Fig. 2B; [0075]: the near-eye display 222; update and display the images presented on the near-eye display 222; the near-eye display 222 displays the updated images to create the effect of augmented reality).
However, Hsu fails to explicitly disclose: 
determining a visual effect based on one or more settings. 
In same filed of endeavor, Meess teaches determining a visual effect based on one or more settings (Fig. 3; Fig. 4; [0043]: generating an image representative of information from the monitoring system based upon the monitored welding parameter, such as current and voltage upon the visual display 2; [0115]: use level of arc voltage or arc current to predict the brightness of the scene; adjust exposure and select corresponding image processing algorithms; [0169]: predict expected brightness of the arc based on the equipment configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu to include determining a visual effect based on one or more settings as taught by Meess. The motivation for doing so would have been to perform simulated welding; to display the welding environment; to practice setting up the welding power supply as taught by Meess in paragraphs [0064], [0065], and [0101].

Regarding to claim 19 (Original), Hsu and in view of Meess discloses the method of claim 18, wherein applying the visual effect comprises filtering a brightness of at least a portion of the simulated rendering (Hsu; [0029]: superimpose a substantially opaque arc object to dim; reduce brightness of selected physical object such as the arc; [0036]: the simulated object includes an electrical arc; the display displays the rendered simulated object to reduce an intensity of light from the actual electrical arc), wherein the portion comprises a background, a foreground, an entirety, a weld area, a welding arc, or a weld pool of the simulated rendering (Hsu; Fig. 4A; [0086]: holographic objects rendered with their positions; [0087-0088]; Fig. 4B; [0092]: a virtual outline or wire-frame model of torch 450, work piece 462; a mix of real welding scene and a 3D virtual objects or holograms superimposed onto the real scene; Fig. 11; [0132]: display simulated objects 1102, 1104, 1106, 1108, 1110 overlaid on a real scene 1112 within a field of view 1114 corresponding to the interface 1100; [0133]: a simulated arc). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20160260261 A1, hereafter ‘261) in view of Meess (US 20180130376 A1), in view of DeKeuster (US 20160022496 A1), and further in view of Hsu (US 20160267806 A1, hereafter ‘806).
Regarding to claim 4 (Original), Hsu (‘261) and in view of Meess and DeKeuster discloses the system of claim 2, wherein the filter is uniform or based on a spectral transmissivity curve (Hsu; [0035]: a filter configured to mitigate radiation at an arc radiation wavelength; a bandpass filter to mitigate light at wavelengths other than the second wavelength; [0061]: a filter that 
Hsu (‘261) implicitly disclose wherein the filter is uniform or based on a spectral transmissivity curve.
However, Hsu (‘261) and in view of Meess and DeKeuster fails to explicitly disclose wherein the filter is uniform or based on a spectral transmissivity curve.
In same filed of endeavor, Hsu (‘806) teaches wherein the filter is uniform or based on a spectral transmissivity curve ([0178]: perform wavelength selective switching (WSS) to prevent peak arc spectral wavelengths to reach wearer's eyes; the display enables notch filters with wavelengths corresponding to the peaks in the power spectral density of the welding arc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu (‘261) and in view of Meess and DeKeuster to include wherein the filter is uniform or based on a spectral transmissivity curve as taught by Hsu (‘806). The motivation for doing so would have been to prevent peak arc spectral wavelengths to reach wearer's eyes as taught by Hsu (‘806) in paragraph [0178].

Claims 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20160260261 A1) in view of Meess (US 20180130376 A1), and further in view of DeKeuster (US 20160022496 A1).
Regarding to claim 8 (Currently Amended), Hsu and in view of Meess discloses the system of claim 1, wherein the one or more settings (Hsu; [0049]: display the equipment settings; [0054]: control the settings of equipment; [0090]: welding equipment settings and/or  wherein the control circuitry is further configured to determine the visual effect based on a simulation realism setting (Fig. 7; [0109]:  improve the realism of a welding situation; enable an operator to become familiar with the task before s/he actually welds on a real structure, e.g. a ship, a car, a nuclear vessel, a jet engine). 

Regarding to claim 9 (Currently Amended), Hsu and in view of Meess and DeKeuster discloses the system of claim 1, wherein the sensitivity setting sets a simulated arc brightness threshold above which the visual effect applies a filter to the portion of the simulated rendering (DeKeuster; Fig. 1; [0022]: control the shade level of the lens 102; an auto-darkening lens 102 that protects a user from sparks and harmful ultraviolet and infrared light during welding). 

Regarding to claim 10 (Currently Amended), Hsu and in view of Meess and DeKeuster discloses the system of claim 1, wherein the shade setting sets a filter level of the visual effect after a simulated arc brightness threshold is reached (DeKeuster;  Fig. 1; [0022]: control the shade level of the lens 102). 

Regarding to claim 11 (Currently Amended), Hsu and in view of Meess and DeKeuster discloses the system of claim 1, wherein the delay setting comprises a time delay between a change of the simulated arc state and a change of the visual effect (DeKeuster; [0005]: adjustable delay controls to lengthen or shorten the amount of time it takes for the helmet to return to a particular shade level following the completion of a weld; a relatively short delay setting of about 0.5 seconds; [0022]).

Regarding to claim 20 (Original), Hsu and in view of Meess discloses the system of claim 18, wherein the one or more settings (Hsu; [0049]: display the equipment settings; [0054]: control the settings of equipment; [0090]: welding equipment settings and/or output, e.g., voltage, current, and gas speed).
Hsu and in view of Meess fails to explicitly disclose comprising one or more of a shade setting, a sensitivity setting, a helmet model setting, or a delay setting.
In same filed of endeavor, DeKeuster teaches comprising one or more of a shade setting, a sensitivity setting, a helmet model setting, or a delay setting ([0005]: adjustable delay controls to lengthen or shorten the amount of time it takes for the helmet to return to a particular shade level following the completion of a weld; a relatively short delay setting of about 0.5 seconds; [0022]: protects a user from sparks and harmful ultraviolet and infrared light during welding; [0030]: the setting level 408 of a shade parameter, a sensitivity parameter and a delay parameter are displayed as a numerical indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu and in view of Meess to include comprising one or more of a shade setting, a sensitivity setting, a helmet model setting, or a delay setting as taught by DeKeuster. The motivation for doing so would have been to protect a user from viewing a larger, hotter weld until it has cooled; to protect a user from sparks and harmful ultraviolet and infrared light during welding; to display the setting level 408 of a shade parameter, a sensitivity parameter and a delay parameter as taught by DeKeuster in paragraphs [0005], [0022], and [0030].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20160260261 A1, hereafter ‘261) in view of Meess (US 20180130376 A1), in view of DeKeuster (US 20160022496 A1), and further in view of Hsu (US 20160267806 A1, hereafter ‘806).
Regarding to claim 12 (Currently Amended), Hsu (‘261) and in view of Meess and DeKeuster discloses the system of claim 1, wherein the setting comprises the helmet model setting, the helmet model setting comprises a type of welding helmet, wherein the visual effect comprises a filter (Hsu; [0103]: filters out the wavelength of the specific material processing laser; [0139]: causes the augmented reality controller 210 to filter the light from the electrical arc using, for example, the near-eye display 222 and/or another filter controlled by the augmented reality controller 210).
Hsu and in view of Meess and DeKeuster fails to explicitly disclose:
the filter is based on a spectral transmissivity curve of the type of welding helmet.
In same field of endeavor, Hsu (‘806) teaches the filter is based on a spectral transmissivity curve of the type of welding helmet ([0178]: perform wavelength selective switching (WSS) to prevent peak arc spectral wavelengths to reach wearer's eyes; the display enables notch filters with wavelengths corresponding to the peaks in the power spectral density of the welding arc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu (‘261) and in view of Meess and DeKeuster to include the filter is based on a spectral transmissivity curve of the type of welding helmet as .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616